Citation Nr: 1434593	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  13-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied claims for service connection for bilateral hearing loss, bilateral tinnitus, and asthma.  The Board has construed the claim for asthma broadly, and recharacterized it as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

In December 2013, the Veteran was afforded a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a statement, dated December 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he desired to withdraw the issues of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  The Veteran does not have a respiratory disability due to his service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  A respiratory disability was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Sup. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 . 

A review of the claims folder shows that the Veteran has initiated appeals on the issues of: (1) entitlement to a service connection for bilateral hearing loss, and (2) entitlement to service connection for bilateral tinnitus.  The Veteran has since indicated that he desires to withdraw his appeal as to those issues.  Specifically, by way of a statement, dated in December 2013, the Veteran stated, "I wish to withdraw my appeal for service connection for bilateral hearing loss and tinnitus."  Although the Veteran's representative discussed both issues in a July 2014 informal hearing presentation, once he withdrew his appeal in December 2013, the claims ceased to exist.  Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996).  

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the two issues listed above.  They are dismissed.  The issue of service connection for a respiratory disability, however, remains on appeal.

II. Service Connection

The Veteran asserts that he has a respiratory disability, specifically asthma, due to his service.  The Veteran argues that he has this disability as a result of duties handling smoke-making equipment from May 1953 to April 1955, more than one-half century ago.

The claims file includes photographs of military smoke-making equipment in use.  During his hearing, held in December 2013, the Veteran testified that he did not have any breathing problems during service, but that they started "[p]retty much immediately after I got out."  He stated that he first sought treatment for his symptoms at VA about 12 years ago (i.e., in 2000).  See also Veteran's claim (VA Form 21-526) received in August 2011 (stating an onset of asthma in 2000, and that he had not received any private treatment for the claimed disability).

In August 2011, the Veteran filed his claim for service connection for asthma.  In December 2011, the RO denied the claim.  The Veteran has appealed.  The Board cites "respiratory disability" to address asthma and any other respiratory disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).

 With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

The Veteran's discharge (DD Form 214) shows that he took a course for general equipment repairmen; no military occupation specialty was listed.

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses.  The Veteran's separation examination report, dated in April 1955, shows that his lungs and chest were clinically evaluated as normal.  A chest X-ray was negative.  The report notes that he had no complaints of a medical nature at the time of the examination other than headaches.  At this point, the Veteran himself provides evidence against his own claim as he makes not reference to this problem, while citing headaches.   

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2003 and 2014.

VA reports show that in 2010 and 2011, the Veteran reported that he ran 20 miles per week, or four miles per day, and that he was a marathon/distance runner and competitive racer.  From a lay observation standpoint, this fact would not suggest that the Veteran had a respiratory disability from service for the last 50 years.  His medical history was, however, noted to include asthma.  

Private treatment reports from Temple University Hospital, dated between 2012 and 2014, show that the Veteran was treated for disorders that included asthma.  The reports include several notations that his asthma was first diagnosed in 2010.  A December 2012 report notes a history of asthma with "onset in the last couple of years," and that other causes of his dyspnea needed to be ruled out.  

A VA respiratory condition disability benefits questionnaire (DBQ), dated in March 2014, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran asserted that he had asthma due to working with smoke generators during service.  He reported the following: during service, he had been a mechanic for a smoke generator, which used a mix of oil, water, and some chemicals.  Shortly after service, he had a clogged nose, mucus production, dizziness, and shortness of breath, which occurred mostly at night.  He received private treatment for asthma in 2000.  Asthma was listed on his problem list as of 2006.  He denied a history of smoking.  He said that he was a teacher and administrator at a school district.  The report notes that a pulmonary function test showed moderate obstruction with no significant bronchodilator response, and normal diffusion and lung volumes.  The examiner stated that she could not find anything in the medical literature to support the Veteran's contention that work with smoke generators caused asthma, and that if they did, it would be expected to occur sooner than 50 years after service (as in the Veteran's case).  She concluded, "Based upon this, it is my opinion that the Veteran's asthma is less likely than not caused by or related to working with smoke generators from 1953 to 1955 in the military.
 
The Board finds that the claim must be denied.  The Veteran was not shown to have treatment for respiratory symptoms, or to have a respiratory disorder, during service.  The Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) (2013), and the U.S. Court of Appeals for the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The earliest post-service medical evidence of a respiratory disability is dated in 2010, which is about 55 years after separation from active duty service.  There is no competent opinion in support of the claim.  The only competent opinion is the March 2014 VA opinion, which weighs against the claim.  This opinion is considered highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims file, and as the opinion is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the claim must be denied. 

In reaching this decision, the Veteran's assertion of a continuity of symptomatology since immediately after service has been considered.  The Board first notes that the Veteran's service medical records do not show that he was ever treated for, or noted to have, respiratory complaints or a respiratory disorder, that his lungs and chest were clinically evaluated as normal upon separation from service, and that his chest X-ray was normal at that time.  

In addition, his assertions of a long history of respiratory symptoms immediately following service is inconsistent with the post-service medical evidence, in which he reported that he had a history of being a marathon/distance runner in 2010, and that he was first diagnosed with asthma in 2010, which is about 55 years after separation from service.  Private treatment reports also note a history of asthma beginning in 2010.  His assertions regarding having this problem since service are therefore found not to be not historically accurate.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, there is a lengthy gap in the medical evidence between 1955 and 2003, a period of about 48 years, with no treatment for respiratory symptoms prior to 2010.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a respiratory disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has been shown to have asthma, and this is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that a respiratory disability is related to his service.  The Board has determined that this also is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Id.  The Veteran's service treatment reports and post-service medical records have been discussed.  An etiological opinion has been obtained that weighs against the claim.  The Veteran has been found not to be credible as to the onset of his current symptoms, and as noted above, while he is competent to identify respiratory symptoms, he is not competent to diagnose these symptoms or link them to a specific cause.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2011, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.

In December 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2013 DRO hearing, the DRO identified the issue on appeal.  Also, information was solicited regarding the etiology of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

The issues of entitlement to service connection for bilateral hearing loss, and bilateral tinnitus, are dismissed.

Service connection for a respiratory disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


